DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 07/26/2021.

Claims 1, 3-7 are pending and being examined.  Claim 2 is canceled.  Claims 1 and 6-7 are amended with no new subject matter being introduced.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/22/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1 and 3-7 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Grace Kim on 09/28/2021.
The application has been amended as follows: 

Claim 1 (Currently Amended) A carbon dioxide capture system comprising:
a carbon dioxide capturer configured to cause carbon dioxide contained in combustion exhaust gas to be absorbed by absorbing liquid containing amine to produce a decarbonated combustion exhaust gas;
a first washer configured to clean the decarbonated combustion exhaust gas discharged from the carbon dioxide capturer by using a first cleaning liquid to capture the amine entrained by the combustion exhaust gas;
decarbonated combustion exhaust gas discharged from the first washer by using a second cleaning liquid to capture the amine entrained by the combustion exhaust gas:
a spray provided to the first washer and configured to spray the first cleaning liquid supplied under first pressure;
a cleaning liquid diffuser provided to the second washer and configured to diffuse and drop the second cleaning liquid supplied under second pressure lower than the first pressure;
a receiver provided below the spray of the first washer and configured to receive the first cleaning liquid sprayed by the spray; and
a capture space that is provided between the spray and the receiver and in which the first cleaning liquid sprayed by the spray is subjected to gas-liquid contact with the combustion exhaust gas while freely falling, wherein the first cleaning liquid having passed through the capture space is directly received by the receiver, the capture space extends from the spray to the receiver, and the capture space includes no structure having a surface that the first cleaning liquid flows down.

Claim 6 (Currently Amended) The carbon dioxide capture system according to claim 5, further comprising:
a third washer configured to clean the decarbonated combustion exhaust gas discharged from the second washer by using third cleaning liquid to capture the amine entrained by the combustion exhaust gas; and


Claim 7 (Currently Amended) A method of operating a carbon dioxide capture system, the method comprising:
causing carbon dioxide contained in combustion exhaust gas to be absorbed by absorbing liquid containing amine in a carbon dioxide capturer to produce a decarbonated combustion exhaust gas;
cleaning the decarbonated combustion exhaust gas discharged from the carbon dioxide capturer by spraying a first cleaning liquid, with a spray provided to a first washer, supplied under first pressure in the first washer to capture the amine entrained by the combustion exhaust gas; and
cleaning the decarbonated combustion exhaust gas discharged from the first washer by diffusing and dropping a second cleaning liquid, with a cleaning liquid diffuser provided to a second washer, supplied under second pressure lower than the first pressure in the second washer to capture the amine entrained by the combustion exhaust gas,
wherein a receiver configured to receive the first cleaning liquid sprayed by the spray is provided below the spray of the first washer,
a capture space in which the first cleaning liquid sprayed by the spray is subjected to gas-liquid contact with the decarbonated combustion exhaust gas while freely falling is provided between the spray and the receiver,


the capture space extends from the spray to the receiver, and
the capture space includes no structure having a surface that the first cleaning liquid flows down.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to “the capture space includes no structure having a surface that the first cleaning liquid flows down”.
The prior art references do not teach or render obvious all the cumulative limitations of independent claim 7 with particular attention to “the capture space includes no structure having a surface that the first cleaning liquid flows down”.
Fujita et al. (US 2016/0151742 A1) and Alix et al. (US 2013/0269525 A1) are considered to be the closest prior art.
Fujita teaches a carbon dioxide capture system (1 of Fig. 7) comprising: a carbon dioxide capturer (20 of Fig. 7) configured to cause carbon dioxide contained in combustion exhaust gas to be absorbed by absorbing liquid containing amine; a first washer (21 of Fig. 7) configured to clean the combustion exhaust gas discharged from the carbon dioxide capturer by using first cleaning liquid to capture the amine entrained by the combustion exhaust gas; a second washer (22 of Fig. 7) configured to clean the combustion exhaust gas discharged from the carbon dioxide capturer by using second 
Alix teaches scrubbed gas stream is washed with a washing liquid that is introduced by a liquid distribution means such as spray nozzles (Alix, [0079]).
Fujita and Alix, alone or combined, do not teach nor render obvious “the capture space includes no structure having a surface that the first cleaning liquid flows down”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734